Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seal of claim 8 must be shown or the feature(s) canceled from the claim(s).  Page 8 (line 8) of applicant's specification states the seal is not shown and it is not found in the drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



**	The following claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent WO 2017203515 (herein referred to as KK).

Please note that Foreign Patent WO 2017203515 is cited on applicant's IDS dated May 5, 2020 and will be referred to herein as KK.  

Per claim 1. KK shows a heating chamber (5r (for claim 12 in particular) or the area within vessel 7h (figures 1A-1C)); fig. 1A-C; page 10, line 7) that can be used for the intended use of heating a tobacco consumable and a storage portion 8 (fig. 1A-1C; page 10, lines 30-33) that can be used for the intended us of storing the tobacco consumable, 5wherein the storage portion is resealable (8s; fig. 1A-1C; page 9, line 31).  
Per claim 2. KK shows (figure 1A) the smoking device is elongate and the storage portion comprises a resealable closure (8s; fig. 1A-1C; page 9, line 31) situated at or toward an end (figure 1A) of the device.  
Per claim 3. KK shows the storage portion comprises a separator 8P (figure 1B) operable to partition the storage portion into at least a first and second storage portion, at least one of the first and second storage portions comprising a resealable closure (8s; fig. 1A-1C; page 9, line 31).  
Per claim 4. KK shows wherein the separator is moveable (figure 1B; page 10, line 31).  
Per claim 5. KK shows the storage portion is 20elongate and the separator 8P is moveable (figure 1B; page 10, line 31 for spring or screw from page 11, line 7) in the longitudinal direction of the storage portion, to alter the volume of the at least first and second storage portions.  
Per claim 307. KK shows wherein the resealable closure is rotatably connected to the storage portion such that the resealable closure has an open and a closed position.  
Per claim 59. KK shows heating chamber (the area between 5r and 5m of fig. 1B) has an opening 5n (figure 5B) and a closure 7r (figure 1B) associated therewith.  
Per claim 10. KK shows the opening 5n of the 10heating chamber is situated at or toward the same end of the device as the resealable closure 8s of the storage portion 8.
Per claim 11. KK shows the 15storage portion 8 is detachable (the opening 5n of fig. 5B allows it to function the same as the intended use language) from the smoking device.  
Per claim 12. KK shows (figure 5B) the capacity of the storage portion 8 is greater than the capacity of the heating chamber 5r.  
Per claim 13. KK shows the smoking device has a transfer mechanism 8t (page 11, lines 6-9; fig. 1C) to transfer, in use, the tobacco consumable form the storage portion 8 to the heating chamber 5r (figure 1A).  
Per claim 2514. KK shows (figure 1A) the transfer mechanism 8t transfers, in use, the tobacco consumable from the storage portion 8 to the heating chamber 5r upon measurement of a predetermined parameter (one batch; page 9, lines 17-20) associated with the smoking device.  
Per claim 15. KK shows a tobacco consumable (page 3, line 28) in the storage portion 8.




**	The following claim(s) is/are rejected under 35 U.S.C. 103 as being obvious over KK.


Per claim 6. KK shows at least one 25of the at least first and second storage portions comprise a resealable closure 8s, the resealable closure 8s of the first storage portion being at or toward a first end of the device (figure 1B).
However, KK does not explicitly show a second resealable closure of the second storage portion being at or toward a second end of the device.  
	As exemplified by KK, a resealable closure or stopper 8s (page 9, lines 30-32) is known to be placed on the upper open end of the storage portion 8. 
	It would have been obvious for one skilled in the art to modify the invention KK to add a second appropriately sized resealable closure or stopper that would pass through opening 5n (figure 1B) and to place the second closure or stopper on the lower open end of the storage portion 8.
	One skilled in the art would have been motivated to have a second closure or stopper in order to make extra storage portions more convenient to transport and reduce the chance of spilling the tobacco and having to clean up the mess.  

Per claim 16.  Please note that claim 16 depends upon claim 6 that claim 6 has been rejected herein.  KK shows the heating chamber (the area within vessel 7h (figures 1A-1C)) has an opening 5n (figures 1A-1C) and a closure7r (figure 1B) and the opening toward the first end of the device (figure 1B). 

Per claim 307. KK shows substantially the invention as claimed. 
	However, KK is silent as to the resealable closure is rotatably connected to the storage portion such that the resealable closure has an open and a closed position.  
	The examiner makes official notice that threads are on rotatable closures or lids or stoppers and are well known.  
	It would have been obvious for one skilled in the art to modify the unspecified closure of KK by adding threads to rotatably connect to the storage portion.  
	One skilled in the art would have been motivated to use threads on the closure or stopper in order to reduce the chance of spilling the tobacco and having to clean up the mess.  


Per claim 8. Please note that claim 8 depends upon claim 7 and claim 7 is rejected above.  KK identifies the resealable closure 8s as a stopper.  The description of a stopper from oxford languages  is
 noun
1.
a plug for sealing a hole, especially in the neck of a bottle or other container.

The stopper 8s (figure 1B) of KK is a seal associated with the resealable closure and operable to seal the storage portion when the resealable closure is in the closed position.  






Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.   Trzecieski (U.S. Publication No.  20170095623) shows a device for vaporizing a phyto or tobacco material.  Reevell (U.S. Publication No.  20200008469) shows a device with a cavity configured for insertion of an aerosol-generating article into the cavity.  
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center.  'The USPTO is retiring Public PAIR, effective July 31, 2022. Public PAIR functionality has been fully incorporated into Patent Center for electronic filing and management of patent applications in a single unified interface. Should you have questions on access, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner 
August 27, 2022